United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF TREASURY, INTERNAL
REVENUE SERVICE NATIONAL OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0020
Issued: August 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2014 appellant, through counsel, filed a timely appeal from a
September 21, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for
cervical surgery.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated May 6, 2014, the
Board remanded the case, finding that OWCP abused its discretion in denying appellant’s
request for cervical surgery without properly resolving a conflict in medical opinion as to
whether the surgery was medically necessary for the accepted employment injury.3 The findings
and facts as set forth in the prior decision are incorporated herein by reference. The relevant
facts are set forth below.
On December 3, 2009 appellant, then a 60-year-old tax examiner, filed an occupational
disease claim (Form CA-2) alleging that she developed hand, back, neck, shoulder, and arm
problems as a result of repetitive data entry from her federal employment duties.
In a June 16, 2009 medical report, Dr. Glenn Graves, Board- certified in family medicine,
diagnosed radicular arm pain with possible herniated nucleus pulposus or other cervical
pathology aggravated by work.
Dr. Rodney Schmidt, a Board-certified diagnostic radiologist, reported on June 18, 2009
that a magnetic resonance imaging (MRI) scan of the cervical spine revealed degenerative disc
disease with bilateral foraminal narrowing at C5-6 and degenerative disc disease with right
foraminal narrowing at C6-7.
In a June 24, 2009 medical report, Dr. George A. Petroff, a Board-certified neurologist,
reported that appellant complained of pain in the right arm and neck and numbness and tingling
in the right arm, shoulder, and hand. Appellant’s symptoms were continuous and began in
April 2009. Based on review of the MRI scan which showed C5-6 and C6-7 disc bulge with
foraminal impingement, Dr. Petroff diagnosed cervical radiculopathy.
By decision dated March 17, 2010, OWCP accepted the claim for brachial neuritis or
radiculitis.
On January 12, 2012 OWCP referred appellant to Dr. Donald Mauldin, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In his February 20, 2012 report,
Dr. Mauldin opined that there was no clear relationship between appellant’s symptoms and her
employment, noting that there was no objective documentation as to why work would cause her
brachial neuritis or significant radiculitis. He stated that tremors were the significant component
of appellant’s complaints which were not related to degenerative disc disease in her cervical
spine and as such, no clear linkage between her present symptoms and her work activity.
Dr. Mauldin noted that he did not believe that an anterior cervical disc and fusion at C5-6 and
C6-7 would resolve her significant upper extremity tremors and her chronic localized neck pain
3

Docket No. 13-2093 (issued May 6, 2014).

2

to the very lower portion of her cervical spine without a significant component of major
radiculopathy. He also noted that appellant needed an additional independent evaluation by a
Board-certified neurosurgeon relative to the status of her cervical spine and should also be seen
by a neurologist to determine if her tremors were work related. Dr. Mauldin further noted that
there was no objective evidence as to why she could not do office-type work with restrictions.
By letter dated May 17, 2012, OWCP provided Dr. Anthony Hicks, appellant’s treating
physician and Board-certified in internal medicine, with a copy of the second opinion report for
review.
In a May 22, 2012 report, Dr. Hicks responded to OWCP’s May 17, 2012 request and
disagreed with Dr. Mauldin’s findings. He further pointed out that Dr. Mauldin was not a
qualified spinal surgeon and thus, his opinion was of limited probative value as to whether
cervical surgery was necessary.
In medical reports dated June 5 to 16, 2012, Dr. Scott Spann, a Board-certified orthopedic
surgeon, diagnosed cervicalgia, spinal stenosis in the cervical region, degeneration cervical 4
disc, and brachial neuritis/radiculitis. He submitted a request for surgical intervention and
recommended an anterior cervical discectomy and fusion of the C5-6 and C6-7 levels.
The case file was referred to Dr. Michael M. Katz, a district medical adviser (DMA) and
Board-certified orthopedic surgeon, for an opinion on appellant’s diagnosed conditions and
whether surgical intervention was warranted. In a July 31, 2012 report, the DMA diagnosed
brachial neuritis or radiculitis, recommended surgery, and opined that the surgical procedure was
related to the accepted work-related injury.
On August 17, 2012 OWCP found a conflict of opinion between the reports of Dr. Hicks
and Dr. Mauldin regarding the nature and extent of appellant’s employment-related condition
and need for surgery. OWCP Form CA-19A Memorandum Referral noted that a referee
examination was required from a Board-certified neurosurgeon due to a conflict of opinion. It
referred appellant, the case file, a statement of accepted facts (SOAF), and a series of questions
to Dr. Joshua T. Woody for a referee examination and opinion on the need for her requested
surgery. OWCP requested that Dr. Woody provide an opinion regarding whether she was totally
disabled due to her work injury, whether the surgery requested was due to the accepted work
injury, and whether her accepted condition of brachial neuritis and radiculitis was caused by her
work duties.
In a September 10, 2012 referee report, Dr. Woody responded to the questions provided
by OWCP. Specifically, question six asked, “Is the diagnosis medically connected to the work
injury by direct cause, aggravation, precipitation, or acceleration.” Dr. Woody responded that
the accepted condition of aggravated brachial neuritis or radiculitis was not caused by appellant’s
work duties and that her condition was a result of age-related degenerative changes. He further
noted that surgery was due to cervical degenerative disc disease and central canal stenosis, which
was a nonwork-related issue.

3

By decision dated September 28, 2012, OWCP denied appellant’s request for cervical
surgery finding that the weight of the medical evidence rested with Dr. Woody. It noted that he
concluded that the requested surgery was not a result of the accepted work-related condition.
On November 28, 2012 appellant underwent anterior cervical discectomy and fusion
from C5-6 and C6-7.
By letter dated July 8, 2013 appellant, through counsel, requested reconsideration of
OWCP’s September 28, 2012 decision.
By decision dated August 23, 2013, OWCP affirmed the September 28, 2012 denial of
authorization for cervical surgery, finding that the weight of the medical evidence rested with
Dr. Woody.
On May 6, 2014 appellant appealed to the Board. The appeal was docketed as 13-2093.4
As previously noted, in a May 6, 2014 decision, the Board set aside the August 23, 2013 decision
finding that OWCP abused its discretion in denying authorization for cervical surgery because it
failed to resolve the conflict in medical opinion. The Board noted that Dr. Woody was not
Board-certified and the CA-19A form directed OWCP to refer appellant for a referee
examination by a Board-certified neurosurgeon. Furthermore, both Dr. Hicks, appellant’s
treating physician, and Dr. Mauldin, the second opinion referral physician, noted that appellant
should be evaluated by a neurosurgeon. As there remained an outstanding conflict in medical
opinion, it remanded the case for further medical development.
On remand, OWCP referred appellant, the SOAF, and the case file to Dr. Lloyd
Youngblood, Board-certified in neurological surgery, to resolve the conflict between Dr. Hicks
and Dr. Mauldin. In a June 18, 2009 “Questions for Determination,” OWCP requested that
Dr. Youngblood respond to the following question: Was the anterior cervical discectomy and
fusion of the C5-6 and C6-7 warranted?
In a July 22, 2014 report, Dr. Youngblood provided findings on physical examination,
summarized past medical records, and detailed appellant’s medical history. He noted only one
question to be addressed: “Was the anterior cervical discectomy and fusion of the C5-6 and
C6-7 warranted?” Dr. Youngblood responded, “The second opinions by Dr. Mauldin and
Dr. Woody, both independent [o]rthopedic [s]urgeons, are more accurate and better informed
regarding the ‘wear and tear diseases of life’ that were/are present in this case. Dr. Hicks’
statements are inconsistent with the structural changes and pathophysiology in this case that
necessitated surgical intervention. Surgery was reasonable, appropriate, and effective; it
corrected an age-related wear and tear disease, not a condition related in any way to work-related
activities.”
By decision dated September 21, 2014, OWCP affirmed the September 28, 2012 decision
denying appellant’s request for cervical surgery, finding that the weight of the medical evidence
rested with Dr. Youngblood.

4

Id.

4

LEGAL PRECEDENT
Section 8103 of FECA5 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation. In interpreting this section of FECA, the Board has recognized that OWCP has
broad discretion in approving services provided under FECA. OWCP has the general objective
of ensuring that an employee recovers from his or her injury to the fullest extent possible in the
shortest amount of time. It, therefore, has broad administrative discretion in choosing means to
achieve this goal. The only limitation on OWCP’s authority is that of reasonableness. Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.6
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.7 In situations where there are opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based on a proper factual background, must be given special
weight.8
In a situation where OWCP secures an opinion from an impartial medical examiner for
the purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental
report from the examiner for the purpose of correcting the defect in the original opinion.9 If an
impartial medical specialist is unable to clarify or elaborate on his original report or if his
supplemental report is also vague, speculative, or lacking in rationale, OWCP must submit the
case record and a detailed SOAF to a second impartial specialist for the purpose of obtaining his
rationalized medical opinion on the issue.10
ANALYSIS
OWCP determined that a conflict existed between Dr. Hicks, appellant’s treating
physician, and Dr. Mauldin, a second opinion referral physician, regarding the nature and extent
5

5 U.S.C. § 8103.

6

Daniel J. Perea, 42 ECAB 214 (1990).

7

5 U.S.C. § 8123(a).

8

Nathan L. Harrell, 41 ECAB 402 (1990).

9

Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988).

10

Harold Travis, 30 ECAB 1071, 1078 (1979).

5

of appellant’s employment-related condition and need for surgery. Following the Board’s
May 6, 2014 decision, it referred appellant to Dr. Youngblood, Board-certified in neurological
surgery, for an impartial medical evaluation (referee examination) to resolve the conflict. By
decision dated September 21, 2014, OWCP denied appellant’s request for cervical surgery
finding that the weight of the medical opinion evidence rested with the opinion of him serving as
the impartial medical specialist.
In his July 22, 2014 report, Dr. Youngblood responded to the only question posed by
OWCP regarding whether the anterior cervical discectomy and fusion of the C5-6 and C6-7 was
warranted. He responded that the surgery was reasonable, appropriate, and effective. However,
Dr. Youngblood added that “The second opinions by Dr. Mauldin and Dr. Woody, both
independent [o]rthopedic [s]urgeons, are more accurate and better informed regarding the ‘wear
and tear diseases of life’ that were/are present in this case. Dr. Hicks’ statements are inconsistent
with the structural changes and pathophysiology in this case that necessitated surgical
intervention. Surgery was reasonable, appropriate, and effective; it corrected an age-related wear
and tear disease, not a condition related in any way to work-related activities.”
The Board finds that the opinion of Dr. Youngblood is equivocal regarding whether the
accepted work-related condition of brachial neuritis or radiculitis caused or contributed to
appellant’s need for cervical surgery. Dr. Youngblood failed to acknowledge that the conditions
of brachial neuritis/radiculitis were, in fact, accepted employment-related conditions. His report
was couched in such vague terms that it did not provide sound medical rationale for his opinion
as to whether the cervical surgery was or was not related, either wholly or in part, to the accepted
conditions of brachial neuritis or radiculitis. Moreover, it is unclear what condition
Dr. Youngblood is referring to as he only generally opined that surgery corrected an age-related
disease and not a condition related to work-related activities. The Board has consistently held
that a medical opinion not fortified by rationale is of limited probative value.11 As noted above,
the only restriction on OWCP’s authority to authorize medical treatment is one of
reasonableness. However, the opinion on which OWCP relies must contain sufficient medical
rationale to support OWCP’s decision.12 Dr. Youngblood found that the cervical surgery was
appropriate medical treatment, but he did not provide a rationalized medical opinion, of his own,
as to whether the accepted conditions necessitated the cervical surgery.
On remand, OWCP should further develop the medical evidence and obtain a
supplemental report from Dr. Youngblood to address the issue of whether appellant’s accepted
brachial neuritis or radiculitis contributed to the need for surgery.13 If Dr. Youngblood is unable
to clarify or elaborate on his original report or if his supplemental report is also vague,
speculative, or lacking in rationale, OWCP must submit the case record and a detailed SOAF to a
new impartial specialist for the purpose of obtaining a rationalized medical opinion on the
11

A.D., 58 ECAB 149 (2006).

12

See A.W., Docket No. 14-0708 (issued January 2, 2015).

13

T.H., Docket No. 14-326 (issued February 5, 2015). Once OWCP undertakes development of the record it
must do a complete job in procuring medical evidence that will resolve the relevant issues in the case. Phillip L.
Barnes, 55 ECAB 426 (2004); see also Virginia Richard, claiming as executrix of the estate of Lionel F. Richard,
53 ECAB 430 (2002); William J. Cantrell, 34 ECAB 1233 (1993); Dorothy L. Sidwell, 36 ECAB 699 (1985).

6

issue.14 Following this and any other further development as deemed necessary, OWCP shall
issue an appropriate merit decision on appellant’s request for surgery.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
properly denied appellant’s request for cervical surgery and the case is remanded to OWCP for
further development.
ORDER
IT IS HEREBY ORDERED THAT the September 21, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision of the Board.15
Issued: August 17, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

14

Supra note 8.

15

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

7

